internal_revenue_service number release date index number 2056a ---------------------------------------------- ------------------------------------------------------------ - ---------------------------- --------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no -------------- telephone number ---------------------- refer reply to cc psi plr-116876-13 date date in re --------------------------------------------------- --------------------- legend decedent spouse trust trustee date date date date date date dear ----------------- --------------------------- --------------------------- ------------------------------------------------------------ ---------------------------------- -------------------------- ------------------ ------------------- ---------------------------- ------------------------ ------------------- this letter responds to your letter dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file form 706-qdt u s estate_tax_return for qualified domestic trusts to notify and certify to the internal_revenue_service service that spouse who is the beneficiary of trust has become a united_states citizen decedent died intestate on date survived by spouse at the time of decedent’s death spouse was not a united_states citizen on date spouse established a qualified_domestic_trust qdot trust under sec_2056a also on date spouse plr-116876-13 executed an irrevocable assignment to trust on date spouse as executrix of decedent’s estate timely filed decedent’s form_706 united_states estate and generation-skipping_transfer_tax return and elected on schedule m to treat trust as a qdot spouse and trustee a u s_corporation served as co-trustees of trust decedent’s estate received a closing document from the internal_revenue_service irs on date spouse became a u s citizen spouse died on date it is represented that spouse has continuously resided in the united_states from the date of decedent’s death and at all times thereafter and until the date of her death it is represented that no distributions other than trust income have been made from trust to spouse or any other person trustee of trust was not advised that spouse had become a u s citizen and accordingly no form 706-qdt was filed thus trustee did not make such notification and certification of spouse’s u s citizenship during the required time period on date approximately one year after the death of spouse trustee was advised that spouse had previously become a u s citizen upon discovery of this information trustee promptly submitted this private_letter_ruling request law and analysis sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that except as provided in paragraph if the surviving_spouse is not a citizen_of_the_united_states no deduction shall be allowed under sec_2056 sec_2056 provides that paragraph shall not apply to any property passing to the surviving_spouse in a qdot there are three main requirements under sec_2056a that must be satisfied in order for a_trust to be a qdot the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or a domestic_corporation and provides that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the tax imposed by sec_2056a on the distribution in addition the trust must meet the requirements of the regulations under sec_2056a finally the executor must make an election under this section on the federal estate_tax_return to qualify the property for the federal estate_tax_marital_deduction plr-116876-13 sec_2056a provides that an estate_tax is imposed on - a any distribution before the date of death of the surviving_spouse from a qualified_domestic_trust and b the value of the property remaining in a qualified_domestic_trust on the date of the death of the surviving_spouse sec_2056a provides in part that if the surviving_spouse of the decedent becomes a citizen_of_the_united_states and if such spouse was a resident_of_the_united_states at all times after the date of death of the decedent and before such spouse becomes a citizen_of_the_united_states then the tax imposed by sec_2056a shall not apply to any distributions before such spouse becomes a citizen and the tax imposed by sec_2056a shall not apply sec_20_2056a-10 and of the estate_tax regulations provides in part that a qdot is no longer subject_to the sec_2056a estate_tax if the surviving_spouse becomes a citizen_of_the_united_states and the spouse was a resident_of_the_united_states at all times after the death of the decedent and before becoming a united_states citizen and the u s trustee of the qdot notifies the irs and certifies in writing that the surviving_spouse has become a united_states citizen notice is to be made by filing a final form 706-qdt on or before april 15th of the calendar_year following the year in which the surviving_spouse becomes a united_states citizen unless an extension of time for filing is granted under sec_6081 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 sets forth the standards that the commissioner uses to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute these standards indicate that the commissioner should grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore trustee is granted an extension of time of days from the date of this letter to file with the irs the required notice and certification that spouse became a united_states citizen the required notice and plr-116876-13 certification should be made on a form 706-qdt the form 706-qdt should be filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form 706-qdt this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries by ________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosure cc
